Citation Nr: 0714823	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  99-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which determined that new and material evidence had 
not been received to reopen a previously denied claim of 
service connection for tinnitus.  

In a January 2006 decision, the Board reopened the claim of 
entitlement to service connection for tinnitus, and remanded 
the matter for additional evidentiary development.  A review 
of the record shows that the RO has complied with all remand 
instructions, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

It is noted that the issues on appeal originally included 
entitlement to service connection for an eye disability.  In 
its January 2006 decision, the Board denied service 
connection for an eye disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and his appeal remains pending.  


FINDINGS OF FACT

1.  Tinnitus was not evident during service or for decades 
thereafter.

2.  The record contains no probative evidence that the 
veteran's post-service tinnitus was incurred in service or is 
causally related to or aggravated by any service-connected 
disability.  




CONCLUSION OF LAW

Tinnitus was not incurred during active service, may not be 
presumed to have been incurred during active service, nor is 
tinnitus causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a March 2004 letter issued prior to the 
initial rating decision on the claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional evidence in support of his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

While the March 2004 letter did not specifically include the 
additional elements delineated in Dingess/Hartman, the 
evidence does not show, nor does the veteran or his attorney 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dunlap v. Nicholson, Vet. App. No. 03-0320 
(March, 23, 2007) (With respect to notice errors, the burden 
is generally on the claimant to assert with specificity how 
she or he was prejudiced by any notification error).  The 
Board further notes that the Dingess/Hartman elements were 
provided to the veteran in a March 2006 letter.

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records identified by the veteran.  There is no 
indication of outstanding, available records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The RO also attempted to obtain a VA medical opinion in 
connection with the veteran's claim, but he failed to report 
for the examination, without explanation.  38 C.F.R. § 
3.159(c)(4) (2006).  Specifically, the record shows that in 
January 2006, after determining that there was insufficient 
evidence of record upon which to award service connection, 
the Board remanded the claim for the purposes of obtaining a 
VA medical examination and opinion regarding the etiology of 
the veteran's tinnitus.  

Pursuant to the Board's remand instructions, the veteran was 
scheduled for a VA medical examination in March 2006.  The 
record shows that notification of the examination was mailed 
to the veteran at his correct address of record, and there is 
no indication that notice of this examination was returned by 
postal authorities as undeliverable.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Despite such notification, the VA Medical 
Center informed the RO that the veteran failed to report for 
his scheduled examination, without explanation.  He was 
notified of the consequences of his failure to report, as 
well as the provisions of 38 C.F.R. § 3.655, in a March 2006 
Supplemental Statement of the Case, but he did not respond.  

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2006).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2006).

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to the veteran, to the extent possible, given his 
failure to report for the examination.  Moreover, given his 
failure to report for the examination without good cause, the 
Board finds that this claim must be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his attorney has 
argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of tinnitus.  At his October 1946 
military separation medical examination, the veteran's ears 
were normal and his hearing acuity was 15/15, bilaterally, on 
whispered voice testing.  

The veteran's service personnel records show that he served 
as a low speed radio operator during service.  His duties 
included sending and receiving messages by International 
Morse Code.  He received a World War II Victory Medal and an 
Army Occupation Medal (Germany), but no awards or decorations 
indicative of combat service.  Indeed, the veteran does not 
contend that he is a combat veteran.  38 U.S.C.A. § 1154(b).  

In January 1958, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a left 
leg disability and residuals of a hernia.  His application is 
silent for any mention of tinnitus, as is medical evidence 
received in support of the claim.  At a March 1958 VA medical 
examination, the examiner noted that the veteran's social 
hearing was normal.  In an April 1958 rating decision, the RO 
granted service connection for residuals of a hernia.  

In February 1998, the veteran submitted claims of service 
connection for several additional disabilities, including a 
hearing disability.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from January 1966 to April 2001, 
which are negative for complaints or findings of hearing loss 
or tinnitus.  

Also obtained by the RO were private clinical records, dated 
from February 1988 to May 1990.  These records show that an 
audiometric examination performed in March 1989 showed 
bilateral hearing loss; however, these records are negative 
for complaints or findings of tinnitus.  

In a May 1999 letter to the veteran, a board-certified 
audiologist indicated that the veteran had undergone 
audiometric examination in May 1999, which had shown 
bilateral moderate to severe high frequency sensorineural 
hearing loss with decreased auditory discrimination ability, 
bilaterally.  The audiologist indicated that "from your 
history of exposure to riffle [sic] and pistol gun fire while 
in the military without the benefit of any hearing 
protection, it is quite likely that this was the beginning of 
your hearing loss."  He indicated that the "type and degree 
of your hearing level on your audiogram is consistent with 
noise induced hearing loss."  The audiologist made no 
reference to tinnitus in his letter. 

At a VA medical examination in September 1999, the veteran 
reported that he had served in an Army infantry division 
during World War II, where he was exposed to gunfire, 
explosions, and large equipment noise.  He indicated that he 
worked as a farmer after his separation from service, where 
he was exposed to tractor noise.  The veteran indicated that 
he currently had bilateral hearing loss, but he specifically 
denied having tinnitus.  The examiner noted that the veteran 
had reported both in-service and post-service occupational 
noise exposure.  He concluded that at least a portion of the 
veteran's hearing loss was due to in-service noise exposure.  

In a November 1999 rating decision, the RO granted service 
connection for bilateral hearing loss.  In November 1999 and 
December 2001 rating decisions, service connection for 
tinnitus was denied.  The veteran did not appeal the RO's 
decisions.  

In September 2002, the veteran filed a claim for an increased 
rating for his service-connected hearing loss.  His claim is 
silent for any mention of tinnitus.

In support of his claim, the veteran was afforded a VA 
medical examination in October 2002, at which he reported 
that he had been exposed to mortars, rifle fire, and heavy 
equipment noise during service.  He reported bilateral 
hearing loss, as well as infrequent tinnitus.  After 
examining the veteran, the examiner's diagnosis was bilateral 
sensorineural hearing loss.  

In January 2004, the veteran requested reopening of his claim 
of service connection for bilateral tinnitus.  He indicated 
that he had periodic tinnitus which he felt was related to 
noise exposure during service.  The veteran indicated that he 
had first noticed tinnitus during his military service.

In support of his claim, the veteran submitted a January 2004 
statement from a private audiologist who indicated that from 
the veteran's "history of noise exposure while in the 
military, without the benefit of hearing protection, it is 
quite likely this was the beginning of your hearing loss and 
tinnitus."  

Additional VA clinical records, dated to February 2006, show 
continued treatment for hearing loss.  The veteran's hearing 
aids were repaired on several occasions.  Tinnitus was not 
noted.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as organic 
diseases of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of tinnitus.  
Likewise, when he submitted his original application for 
compensation benefits in January 1958, his application was 
silent for mention of tinnitus, as was medical evidence 
received in connection with that claim.  

In fact, a careful review of the post-service medical 
evidence of record, shows that tinnitus was not noted until 
October 2002, approximately 56 years after the veteran's 
separation from service.  Indeed, these records show that at 
a September 1999 VA medical examination, the veteran 
specifically denied experiencing tinnitus.  Based on the 
foregoing, the Board finds that tinnitus was not present in 
service or for many years thereafter.

In reaching this decision, the Board has considered the 
veteran's January 2004 statement to the effect that he first 
began to experience tinnitus during service.  The Board finds 
that the veteran's recent statement is less probative than 
the negative contemporaneous medical and documentary evidence 
of record.  The fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
veteran's recent recollection that he experienced tinnitus 
since service is persuasive evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In other words, the Board notes that the years long absence 
of evidence of notations of tinnitus constitutes negative 
evidence tending to disprove the claim that the veteran 
developed tinnitus in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing tinnitus symptoms or findings between 
the veteran's separation from service in 1945 and 2002, when 
tinnitus was first reported in the contemporaneous medical 
evidence of record, is itself evidence which tends to show 
that any current tinnitus did not have its onset in service 
or for many years thereafter.

In view of the foregoing, the Board finds that tinnitus was 
not present in service or for many years thereafter, nor does 
the objective evidence of record support the veteran's recent 
recollections of continuous tinnitus symptomatology since 
service.

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In this case, the Board has considered the January 2004 
letter from the veteran's audiologist indicating that it was 
his opinion that the veteran's current tinnitus was related 
to noise exposure during service.  The Board, however, 
assigns this opinion limited probative value, as it was 
offered without benefit of a review of the veteran's claims 
folder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) (Where the 
examiner relies on history as related by veteran, the 
diagnoses can be no better than the facts alleged by 
veteran).

As set forth above, in January 2006, after reviewing the 
evidence of record, including the audiologist's opinion, the 
Board determined that the evidence was insufficient to 
establish service connection for tinnitus and remanded the 
matter to obtain a medical examination and opinion.  Although 
the RO scheduled the veteran for such an examination, he 
failed to report.  Unfortunately, therefore, the record 
continues to provide an insufficient basis upon which to 
award service connection for tinnitus.  

The Board has considered the veteran's contentions to the 
effect that he currently has tinnitus secondary to noise 
exposure during service.  Because the record does not 
establish that he possesses a recognized degree of medical 
knowledge, however, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that lacking any probative 
evidence of tinnitus in service or for many years thereafter, 
or of a link between the veteran's current tinnitus and his 
active service, any incident therein, or any service-
connected disability, the Board finds that service connection 
for tinnitus is not warranted.  For the reasons discussed 
above, the preponderance of the evidence is against the claim 
of service connection for tinnitus.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


